Case 3:18-cv-01586-JSC Document 854-1 Filed 06/09/21 Page 1 of 5




            EXHIBIT A
              Case 3:18-cv-01586-JSC Document 854-1 Filed 06/09/21 Page 2 of 5


Exhibit                                                            Beginning Bates       Ending Bates   Received in
  No.                            Description                             No.                 No.         Evidence
          Defendant Chart Inc.'s Answers to Plaintiffs'
1         Interrogatories (Set 6), signed August 25, 2020          ‐                 ‐                        5/24
          Defendant Chart Inc.'s Answers to Plaintiffs' Requests
4         for Admission (Set 4), signed August 25, 2020            ‐                 ‐                        5/24
          Defendant Chart Inc.'s Answers to Plaintiffs' Requests
5         for Admission (Set 5), signed October 5, 2020            ‐                 ‐                        5/24
          Pacific MSO, LLC's Amended Response to Defendant
          Chart Inc.'s Subpoena for 30(b)(6) Deposition by
13        Written Questions, signed November 30, 2020                                ‐                        5/26
68        Curriculum vitae of Dr. Anand Kasbekar                   ‐                 ‐                        5/24
70        Curriculum vitae of Dr. David Wininger                   ‐                 ‐                         6/2
71        Curriculum vitae of Dr. Elizabeth Grill                  ‐                 ‐                         6/3
          Curriculum vitae of Dr. Nicholas Jewell (Exhibit A to
75        2020 Report)                                             ‐                 ‐                          6/1
76        Curriculum vitae of Dr. Stephen Somkuti                  ‐                 ‐                          6/1
78        Curriculum vitae of John Cauthen                         ‐                 ‐                          6/7

118    DSC_0340 [Color Photograph]                                 ‐                 ‐                        5/24
121a‐b Exemplar CT scans (Kasbekar)                                ‐                 ‐                        5/24
122a‐f Exemplar MVE808 Fill & Sense Met Sections (Kasbekar)        ‐                 ‐                        5/24
       March 2020 Exponent CT scans, videos, and photos
126a‐s (Kasbekar)                                                  ‐                 ‐                        5/24
       Photos and Video from Tank Inspection and Testing on
130a‐z March 11‐13, 2020 (Kasbekar)                                ‐                 ‐                        5/24
       Photos and Video from Tank Inspection and Testing on
131a‐i September 30, 2019 and October 1, 2019 (Kasbekar)           ‐                 ‐                        5/24

       Photos and Video from Tank Inspection and Testing on
131j‐k September 30, 2019 and October 1, 2019 (Kasbekar)    ‐                        ‐                          6/7
       Photos from Tank Inspection on September 25, 2018
134a‐f (Kasbekar)                                           ‐                        ‐                        5/24
                                                            CLASS_PLFS_0             CLASS_PLFS_0
144    Color Photograph                                     00075                    00075                      6/8

146       1006 Summary of Outcome Data                             ‐                 ‐                        5/27
          Put It in the Drawing and Make it Like the Drawing, by
167       R.J. Parrington and D.M. Christie                        ‐                 ‐                          6/7

180       PFC Outcome Data ‐ 10‐19‐20                              ‐                 ‐                        5/26

181       Letter to Ms. Otey from Joe Conaghan                     CDPH0001174 CDPH0001175                      6/1
184       Chart, Inc., SN: CAB2112020013                           CHART000058 CHART000060                      6/7

186       Temperature and Level Data                               CHART000127 CHART000127                    5/27
              Case 3:18-cv-01586-JSC Document 854-1 Filed 06/09/21 Page 3 of 5


Exhibit                                                           Beginning Bates   Ending Bates   Received in
  No.                           Description                             No.             No.         Evidence
          Chart Cryogenic Freezer MVE TEC 3000 Controller
187       Technical Manual (Rev K)                                CHART000524 CHART000684                  6/7
190       MVE TEC 3000 Technical Freezer Manual (Rev F)           CHART001059 CHART001205                  6/8


192       Risk Assessment Form                                    CHART001432 CHART001432                5/24
          CHART Email Chain ‐ FW: Extron Controller Quality
197       Information                                             CHART002854 CHART002855                5/25
200       Chart Email Chain ‐ RE: CASE 346085                     CHART004551 CHART004553                5/25
          Chart Email Chain ‐ RE: Trouble with MVE Freezers
201       case 467249                                             ‐           ‐                          5/26
206       Chart Email Chain ‐ RE:                                 CHART007923 CHART007925                5/25

208       Chart Email Chain ‐ RE: freezer picture & information   CHART008310 CHART008320                5/24

          Chart Email Chain ‐ RE: HEco series 1800‐190 MVE
          tank ‐ Problem (Condensation and ice formation) (Case
210       243565)                                                 CHART009354 CHART009361                  6/7
          Chart MVE CryoBio Presentation 2016_Feb
214       (Chart/MVE Cryobiological Training 2016)                CHART016303 CHART016538                  6/1
          Chart Email Chain ‐ RE: TEC3000 Level "0" SN "0"
216       (Critical Issue is Increasing Globally)                 CHART017011 CHART017015                5/25
          Chart Email Chain ‐ RE: Trouble with MVE Freezers
219       case 467249                                             CHART020048 CHART020053                5/25
          Chart Email Chain ‐ RE: Issues with 819 Controller at
220       Kite Pharma in Santa Monica (CASE 500604)               CHART020474 CHART020479                5/25
          Chart Email Chain: RE: New Related Items Code
223       Available                                               CHART028403 CHART028405                5/25
225       Chart Email Chain ‐ FW: RF ranges                       CHART029279 CHART029280                5/25
234       Chart Email Chain ‐ RE: 1536P, S/N ‐ CVCU06J102         CHART034331 CHART034333                 6/7
          MVE Cryogenic Freezer with MVE TEC 3000 System
235       Monitor Technical Manual (Rev D)                        CHART036457 CHART036589                  6/1
          Chart Email Chain ‐ RE: Issue with TEC3000
239       controller and the solution we developed                CHART038721 CHART03725                 5/25

247       Letter re Chart MVE Freezer Life Expectancy             CHART050770 CHART050770                  6/1
          Chart Email Chain ‐ RE: RE:MVE 3; serial No
          CAB2111170013 Liquid Nitrogen vessel;
253       2015/004/024/401/002                                    CHART055224 CHART055231                  6/2
          Chart Email Chain ‐ RE: Info for Ft. Sam Houston
          BAMC LN2 freezers S/N's: CAB21115320721 &
263       CAB2115320720 (CASE 617050)                             CHART062204 CHART026213                5/25
          Chart Email Chain ‐ RE: TEC3000 controller (Case
266       461412)                                                 CHART067350 CHART067354                5/25
              Case 3:18-cv-01586-JSC Document 854-1 Filed 06/09/21 Page 4 of 5


Exhibit                                                             Beginning Bates    Ending Bates   Received in
  No.                              Description                            No.              No.         Evidence
270       10‐18‐2019‐134119 Maximum Event Log                       CHART070093 CHART070093                 5/27




272       I/O ASSY                                                  CHART070444       CHART070444           5/24
          Chart Email Chain ‐ RE: TEC 3000 Controllers              EXTRON‐           EXTRON‐
284       (Urgent)                                                  000290            000291                5/25
                                                                    MSO_GS_0001       MSO_GS_0001
294       PFC Billing Records for E.F.                              16                18                      6/3
          PFC Medical File for I.J., including Patient Chart Note   MSO_GS_0001       MSO_GS_0002
298       and Miscellaneous documents                               55                43                      6/3
                                                                    MSO_GS_0002       MSO_GS_0002
299       PFC Billing Records for I.J.                              44                47                      6/3
                                                                    MSO_GS_0002       MSO_GS_0002
300       PFC Billing Records for G.H.                              48                51                      6/3
          PFC Medical File for G.H., including Patient Chart        MSO_GS_0002       MSO_GS_0003
301       Note and Miscellaneous documents                          52                44                      6/3
                                                                    MSO_PWCK_0        MSO_PWCK_0
322       PFC Billing Records for A.B.                              00293             00298                   6/3

341       Photos of Tank 4                                          MSO000065         MSO000079               6/1

          Reflections Summary Reports, dated January 1, 2018
343       through March 31, 2018                                    MSO000310         MSO000363             5/26
          College of American Pathologists (CAP) March 23,
348       2018 Submittal Materials                                  MSO001982         MSO002220             5/26
          Letter from J. Conaghan, PFC to Dr. D. Carlson, CAP,
349       dated March 23, 2018                                      MSO001984         MSO001992             5/26

350       Photos of Tank 4, March 4, 2018, 4:44 P.M.                MSO001994         MSO001995             5/27
          Photos of Tank 4, March 6, 2018, 9:02 A.M. and 9:03
351       A.M.                                                      MSO001996         MSO001997             5/27
          Reflections for Pacific Fertility Center, All data
          entered between Thu, Mar 1 2018 and Sat, Mar 31
354       2018                                                      MSO005305         MSO005305             5/26
355       4‐11‐18 Letter To Dr. Conaghan From Dr. Datto             MSO005350         MSO005351              6/1
358       Email re Response to CAP letter                           MSO008208         MSO08260               6/1
370       Inspector's Summation Report, signed March 27, 2018       MSO011472         MSO011481              6/1
          4‐20‐18 Letter To Dr. Datto From Dr. Conaghan, Bates
374       MSO012108 ‐ MSO012109                                     MSO012108         MSO012109              6/1
378       Quality Management Plan                                   MSO013198         MSO013247             5/27
393       Praxair Email Chain ‐ Re: New Tank                        MSO022641         MSO022641             5/26
394       Romney‐Hertzberg Texts                                    MSO023986         MSO023991             5/26
              Case 3:18-cv-01586-JSC Document 854-1 Filed 06/09/21 Page 5 of 5


Exhibit                                                            Beginning Bates       Ending Bates   Received in
  No.                           Description                              No.                 No.         Evidence
          PFC Email Chain ‐ RE: Tank inventory and installation
402       sheets                                                   MSO024061         MSO024061                5/26
403       MVE Tank Inventory (2018_03_07)                          MSO024062         MSO024062                5/26
          PFC‐Next Gen Email Chain ‐ RE: need isolette
404       controller.                                              MSO024063         MSO024064                5/26
410       Curriculum Vitae, Joseph Conaghan                        MSO026339         MSO026347                5/26
414       Excel Spreadsheet                                        MSO026859         MSO026859                5/27


415       Reflections metadata                                     MSO026866         MSO026866                5/26
          PFC electronic lab schedules for 12/17, 1/18 and 2/18
422       (but mistakenly dated 2017)                              MSO027040         MSO027042                5/27
423       PFC handwritten lab schedules                            MSO027043         MSO027046                5/27
          A.B. and C.D. Transaction Detail by Account, 5/21/13 ‐   PLTF‐ABCD‐        PLTF‐ABCD‐
426       9/30/2014                                                000079            000082                     6/3
          E.F. Credit Card Purchase Notice for Walgreens,          PLTF‐EF‐          PLTF‐EF‐
427       August 4, 2016                                           000001            000001                     6/3
          Email from @gmail.com to E.F., Subject: I am . . ., on   PLTF‐EF‐          PLTF‐EF‐
435       March 12, 2018                                           000019            000019                     6/3
          Email from @pacificfertility.com to E.F., Subject:       PLTF‐EF‐          PLTF‐EF‐
437       Important Confidential Message, on March 11, 2018        000022            000023                     6/3
                                                                   PLTF‐EF‐          PLTF‐EF‐
457       E.F. Text Exchange, March 11‐12, 2018                    000252            000253                     6/3
                                                                   PLTF‐GH‐          PLTF‐GH‐
465       G.H. Citicard Statements                                 000290            000292                     6/3
          Email from @pacificfertility.com to G.H., Subject:       PLTF‐GH‐          PLTF‐GH‐
468       Important Confidential Message, on March 11, 2018        000300            000301                     6/3
          Email from @pacificfertility.com to G.H., Subject:       PLTF‐GH‐          PLTF‐GH‐
474       Important Confidential Message, on April 19, 2018        000353            000353                     6/3
          I.J. Credit Card Receipts, PFC Patient Receipt, and
490       Walgreens Patient Receipt                                PLTF‐IJ‐000097 PLTF‐IJ‐000101                6/3
          Email from @pacificfertility.com to I.J., Subject:
499       Important Confidential Message, on March 11, 2018        PLTF‐IJ‐000438 PLTF‐IJ‐000438                6/3

500       UCSF Medical Center Medical Records for I.J.             PLTF‐IJ‐000444 PLTF‐IJ‐000583                6/3

528       Aluminum box, sleeves, canes, goblets, and Cryolocks     ‐                 ‐                        5/24
529       Dipstick used with Tank 4                                ‐                 ‐                        5/27
531       Tank 4 Controller                                        ‐                 ‐                        5/24
532       Tank 4, with Lid                                         ‐                 ‐                        5/24
533       Exemplar MVE 808                                         ‐                 ‐                        5/24
539       Data Download 1006                                       ‐                 ‐                         6/7
